          Case: 3:21-cv-00054-RP Doc #: 31 Filed: 08/31/21 1 of 1 PageID #: 87




                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                    OXFORD DIVISION

DERRICK WILLIS                                                                                 PLAINTIFF

V.                                                            CIVIL ACTION NO. 3:21-CV-00054-RP

JESSE WILLIAMS                                                                               DEFENDANT

                                                       ORDER

        This matter comes before the Court upon pro se motions [29], [30] filed by Plaintiff. In his first

motion [29], Plaintiff moves for reconsideration of the Court’s order dismissing as moot Plaintiff’s

motion and reopening this case. In so moving, Plaintiff seems to misunderstand the Court’s previous

order, which dismissed as moot another of Plaintiff’s motions only because the Court had already granted

the relief requested, i.e. reopening the instant case. Consequently, there is no basis for reconsideration,

and the instant motion [29] will be DENIED as moot.

        Plaintiff styles his second motion [30] as a “Motion for Submit Additional Information to the

Court.” This particular filing, however, is simply a response to the Court’s previous order directing

Plaintiff to submit additional information. As such, that motion [30] will be TERMINATED as moot.

        SO ORDERED, this the 31st day of August, 2021.

                                                  /s/ Roy Percy
                                                  UNITED STATES MAGISTRATE JUDGE
